                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                )
  CHAPTER 4 CORP.,                              )
                                                )
                Plaintiffs,                     )     No. 20 C 6115
                                                )
           v.                                   )     Judge Virginia M. Kendall
                                                )
  THE PARTNERSHIPS AND
                                                )
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE A,                     )
                                                )
                Defendants.                     )
                                                )
                                                )

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Guangzhoukaihongmaoyiyouxiangongsi, sued herein as

FITtrame Motion to Vacate Default Judgment pursuant to Fed. R. Civ. P. 60(b) and 60(d). (Dkt

56). Defendant argues that did not respond due to misrepresentations made by Plaintiff’s counsel

regarding settlement discussions. (Dkt. 56-2). Because Defendant cannot show good cause, the

Court denies Defendant’s Motion.

                                       BACKGROUND

       On October 14, 2020, Plaintiff filed his lawsuit against Defendants. (Dkt. 1). Plaintiff is

a world-famous apparel company that was started in 1994 in New York City, specializing in the

sale of streetwear and downtown, counter-culture clothing and a wide range of other products

displaying the SUPREME mark. (Id. at ¶¶ 5, 20, 23). The lawsuit brought claims for Trademark

Infringement and Counterfeiting under the Lanham Act, 15 U.S.C. § 1114 and False Designation

of Origin under 15 U.S.C. § 1125(a). (Id. at ¶¶ 38–48). On October 20, 2020, this Court entered a



                                                1
Temporary Restraining Order that, among other relief, enjoined Defendant from infringing the

SUPREME Trademarks and ordered Amazon.com, Inc. to restrain funds in Defendant’s Amazon

account. (Dkt. 25 at ¶¶ 1, 5). The TRO authorized Plaintiff to serve Defendant via e-mail pursuant

to Fed. R. Civ. P. 4(f)(3). (Id. at ¶ 7).

        Plaintiff served Defendant on November 12, 2020, making deadline for Defendant to

answer or otherwise plead December 3, 2020. (Dkt. 34-1). Plaintiff attests that counsel for

Plaintiff and Defendant were in communication regarding settlement between November 2020 and

January 2021. (Dkt. 58 at 3). On February 5, 2021, Plaintiff filed a Motion for Entry of Default

and Default Judgment against all Defendants, of which included FITtrame. (Dkt. 44). On

February 10, 2021, the Court granted Plaintiff’s Motion for Default and entered the Final Judgment

Order. (Dkt. 48). Over a month later on March 13, 2021, Defendant filed his Motion to Vacate

Default and an amended Motion on March 17, 2021. (Dkts. 52, 56). This Court held a hearing

on the Motion to Vacate on March 31, 2021, wherein the parties orally presented their arguments.

(Dkt. 63). Defendant’s only excuse for the default is that that Defendant intended to settle the

matter with Plaintiff. The remainder of Defendant’s Motion to Vacate is dedicated to the merits

of its defense. (Dkt. 56-2 at 6).

                                        LEGAL STANDARD

        Federal Rule of Civil Procedure 55(c) provides that the Court “may set aside an entry of

default for good cause, and it may set aside a default judgment under Rule 60(b).” Relief from a

final judgment may be granted pursuant to Rule 60(b) under exceptional circumstances, and courts

have characterized the district court's considerable latitude in making its decision as “discretion

piled on discretion.” Wehrs v. Wells, 688 F.3d 886, 890 (7th Cir. 2012) (citing Swaim v. Moltan

Co., 73 F.3d 711, 722 (7th Cir.1996)). Rule 60(b)(1) permits relief from judgment on ground of


                                                2
“mistake, inadvertence, surprise, or excusable neglect.” Easley v. Kirmsee, 382 F.3d 693, 697 (7th

Cir. 2004). To receive relief from default under either rule, defendant bears the burden of

establishing: “(1) good cause for the default; (2) quick action to correct it; and (3) a meritorious

defense to the complaint.” Wehrs, 688 F.3d at 890. This test “establishes a high hurdle for parties

seeking to avoid default judgments and requires something more compelling than ordinary lapses

of diligence or simple neglect to justify disturbing a default judgment.” Jones v. Phipps, 39 F.3d

158, 162 (7th Cir. 1994). The elements for relief under Rules 55(c) and 60(b) are substantially the

same but the standards are applied more stringently when considering a Rule 60(b) motion. See

Chrysler Credit Corp. v. Macino, 710 F.2d 363, 368 (7th Cir. 1983). Although the Court considers

the well-established principal of favoring a trial on the merits over a default judgment, relief from

a judgment under Rule 60(b) is “an extraordinary remedy and is granted only in exceptional

circumstances.” See Cracco v. Vitran Exp., Inc., 559 F.3d 625, 631 (7th Cir. 2009); see also

McCormick v. City of Chi., 230 F.3d 319, 327 (7th Cir. 2000).

       Defendant also moves for relief under Fed. R. Civ. P. 60 (b)(3) and 60(d)(3), which affords

relief from two types of fraud. The first type is “fraud[,]... misrepresentation, or misconduct by an

opposing party,” Fed. R. Civ. P. 60(b)(3), which prevented the party seeking relief “from ‘fully

and fairly presenting’ ” his meritorious case at trial. Wickens v. Shell Oil Co., 620 F.3d 747, 759

(7th Cir. 2010) (finding that discovery violation did not amount to fraud), quoting Lonsdorf v.

Seefeldt, 47 F.3d 893, 897 (7th Cir. 1995). The second type is “fraud on the court,” see Fed. R.

Civ. P. 60(d)(3), which we is fraud “directed to the judicial machinery itself” and involving

“circumstances where the impartial functions of the court have been directly corrupted.” In re

Whitney-Forbes, Inc., 770 F.2d 692, 698 (7th Cir. 1985) (citations omitted). Examples of this type

of fraud include situations where “a party bribes a judge or inserts bogus documents into the



                                                 3
record.” Kennedy v. Schneider Electric, 893 F.3d 414, 419 (7th Cir. 2018) (citation omitted). But

because a “motion to set aside a judgment on the ground of fraud on the court has no deadline”

and can be brought at any time under Rule 60(d)(3) to challenge final judgments, the definition of

“fraud” contemplated by the rule must be “defined narrowly lest it become an open sesame to

collateral attacks.” Id. at 419–420 (citing In re Golf 255, Inc., 652 F.3d 806, 809 (7th Cir. 2011)).

                                           DISCUSSION

        As discussed above, to receive relief from default under Rule 60, defendant bears the

burden of establishing: “(1) good cause for the default; (2) quick action to correct it; and (3) a

meritorious defense to the complaint.” Wehrs, 688 F.3d at 890. Defendant cannot establish good

cause and therefore cannot meet the first step of the Rule 60(b) analysis. See Trade Well Int'l v.

United Central Bank, 825 F.3d 854, 861 (7th Cir. 2016) (movant cannot satisfy its burden to show

that the default judgments should be set aside where it could not establish good cause for the

defaults); Pretzel & Stouffer, Chtd. v. Imperial Adjusters, Inc., 28 F.3d 42, 46 (7th Cir. 1994)

(“Imperial failed to clear the first hurdle when it did not show good cause for its default. This

would have been sufficient basis to refuse to vacate Imperial’s default ....”). The only excuse

Defendant offers for its failure to timely appear is that it was mistaken about the status of settlement

negotiations. However, it is well-settled that confusion over the status of settlement discussions

does not provide good cause for default. Simon v. Pay Tel Mgmt., Inc., 782 F. Supp. 1219, 1225

(N.D. Ill. 1991), aff’d, 952 F.2d 1398 (7th Cir. 1992) (stating that in “relying on the mere existence

of settlement negotiations as abrogating their responsibilities to the Court, defendants failed to

protect their own interests in this litigation.”); Oku v. Oyster Gaston5, LLC, 19 C 7673, 2020 WL

5763644, *2 (N.D. Ill. Sept. 28, 2020) (Kendall, J.) (denying motion to vacate default where

defendant stated he was mistaken as to the status of settlement discussions).


                                                   4
       Next, Defendant cannot show it took quick action to set aside the default judgment, having

waited almost five weeks after its entry to file its motion to vacate. The Courts have denied

motions to vacate after three weeks, Sullivan v. Gen. Plumbing, Inc., No. 06 C 2464, 2007 WL

1030236, at *4 (N.D. Ill. Mar.31, 2007), and found that even being in solitary confinement did not

excuse a delay of more than four weeks when a defendant failed to take quick action. Phipps, 39

F.3d at 165; see also Tygris Asset Finance, Inc. v. Szollas, 2010 WL 2610652, *3 (N.D. Ill. June

21, 2010) (collecting cases where “quick action” has failed). As the Seventh Circuit has stated:

               Whether responding more than a month after the entry of a default judgment
               is ‘quick action’ depends, quite clearly, on the particular circumstances of the
               defaulted defendant. If, for instance, the defendant (through no fault of his or
               her own) did not even become aware of the default judgment until one month
               (or six months) after its entry, maybe trying to vacate the judgment at that
               late date would be quick enough to satisfy the standard

Phipps, 39 F.3d at 165. Defendants were advised on February 5, 2021 that Plaintiff filed a Motion

for Entry of Default and Default Judgment, which the Court entered on February 10, 2021.

Defendant claims that part of its confusion arose because there was a status hearing set for February

10, 2021. The question then arises about why Defendant did not appear at this status when

Defendant acknowledges it had notice of it, as well as having notice of the Motion for Entry of

Default and Default Judgment. (Dkt. 56-2 at 5). Defendant does not provide any excuse for the

lack of quick action.

       Finally, Defendant’s own confusion does not meet the high bar for fraud under Rule

60(d)(3). Under Rule 60(d)(3), the fraud must be “directed to the judicial machinery itself.”

Kennedy, 893 F.3d at 419. Defendant’s stated confusion over the status of settlement negotiations

based on Plaintiff’s alleged representations can hardly be described as fraud and is certainly not

fraud directed to the judicial machinery.




                                                    5
       The Court need not reach the merits of Defendant’s Motion because it suffices that it cannot

show either good cause or quick action.        Pretzel, 28 F.3d at 46 (citing Zuelzke Tool and

Engineering Co. v. Anderson, 925 F.2d 226, 230 (7th Cir.1991) for proposition that in 60(b)

context, even if a meritorious defense exists it cannot excuse carelessness)).

                                         CONCLUSION
       Because the Defendant cannot show excusable neglect or quick action, the Court denies its

Motion to Vacate Judgment. [Dkt. 56].




                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: May 12, 2021




                                                 6
